DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022, has been entered.
 
Status of the Claims
	Claims 2-4, 8, 9, 13-14, and 25-27 are pending. Claims 2-4, 8, 9, 13-14, and 25-26 were amended and claim 27 was added in the response filed June 8, 2022. 
	
Claim Rejections - 35 USC § 112(b) - withdrawn
The rejection of claims 2-4, 8, 9, 13-14, 25 and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed June 8, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of claims 2-4 depend from claim 25, which requires a peptide consisting of AquisPep1 or AquisPep2.  Both AquisPep1 and AquisPep2 meet the structural requirements of claims 2-4. As a result, claims 2-4 are of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-4, 8, 9, 13, 25 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
Claim 25 is drawn to a composition for treating hair comprising a peptide consisting of AquisPep1 or AquisPep 2, a surfactant and an excipient for dermatological use.
The claimed peptides Aquis Pep1 and Aquis Pep2 are fragments of numerous naturally-occurring proteins, as evidenced by a BLAST search of each sequence.
The claimed surfactant encompasses naturally-occurring molecules such as saponins (see U.S. Forest Service entry on soaps at  www.fs.fed.us/wildflowers/ethnobotany/soaps.shtml and CN 103126949A).
The claimed excipients encompass naturally-occurring molecules such as water, mineral and vegetable oils, vitamins, and humectants such as glycerin and hyaluronic acid (see Fernanda Reis Gavazzoni Dias “Hair Cosmetics: An Overview,” International Journal of Trichology, Jan-Mar 2015, Vol-7, pp. 2-15, and Romanowski “An introduction to cosmetic technology,” American Oil Chemists’ Society, 2020).
Because a peptide consisting of AquisPep1 or AquisPep 2, a surfactant and an excipient for dermatological use do not occur together in nature, there is no naturally occurring counterpart mixture for comparison, and so the claimed mixture is compared to its naturally occurring components. The combination of the peptides, saponin surfactants, and water or mineral and vegetable oils changes neither the peptides, saponin surfactants nor the water or oils relative to their naturally-occurring counterparts. Therefore, the claimed composition comprising the peptides, saponin surfactants, and water or mineral and vegetable oils is a natural phenomenon judicial exception. 
This judicial exception is not integrated into a practical application because only the peptide in combination with a surfactant and an excipient such as water, oil, vitamins and humectants is claimed. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is routine and conventional to include excipients hair treatment composition, as evidenced by the review article by Fernanda Reis Gavazzoni Dias and the review article by Romanowski. It is also routine and conventional to anionic, cationic and nonionic surfactants to hair treatment compositions, as evidenced by Yang (“Chapter 36: Hair Care Cosmetics,” Cosmetic Science and Technology: Theoretical Principles and Applications, 2017; see especially section 36.2). Therefore, claim 25 is ineligible.
	With respect to claim 2, the percentage of hydrophobic amino acid residues is 27% in FCGFPSCSTSG (SEQ ID NO: 1) and 33% in CTPPSCCQLHHA (SEQ ID NO: 2), which falls within the claimed range. As a result, the claim recites a judicial exception that is not integrated into a practical application, and does not include significantly more than the judicial exception, for the reasons presented above for claim 25. Therefore, claim 2 is ineligible.
	With respect to claim 3, each of SEQ ID NO: 1 comprises phenylalanine and proline, and SEQ ID NO: 2 comprises proline and leucine. As a result, the claim recites a judicial exception that is not integrated into a practical application, and does not include significantly more than the judicial exception, for the reasons presented above for claim 25. Therefore, claim 3 is ineligible.
	With respect to claim 4, the amount of cysteine amino acids is 18% for SEQ ID NO: 1 and 25% for SEQ ID NO: 2, which falls within the claimed range. As a result, the claim recites a judicial exception that is not integrated into a practical application, and does not include significantly more than the judicial exception, for the reasons presented above for claim 25. Therefore, claim 4 is ineligible.
With respect to claim 8, a recitation of the amount of peptide does not render the peptide or excipient such as water, vegetable or mineral oil, humectants, or vitamins markedly different from their naturally-occurring counterparts. The recitation of the amount of the peptide also fails to integrate the judicial exception into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is routine and conventional to include excipients hair treatment composition, as evidenced by the review articles by Fernanda Reis Gavazzoni Dias, Romanowski and Yang. Therefore, claim 8 is ineligible.
	With respect to claims 9 and 27, excipients for treating hair encompass naturally-occurring molecules such as mineral and vegetable oils, vitamins, and humectants such as glycerin and hyaluronic acid (see Fernanda Reis Gavazzoni Dias “Hair Cosmetics: An Overview,” International Journal of Trichology, Jan-Mar 2015, Vol-7, pp. 2-15, and Romanowski “An introduction to cosmetic technology,” American Oil Chemists’ Society, 2020). As a result, the claim recites a judicial exception that is not integrated into a practical application, and does not include significantly more than the judicial exception, for the reasons presented above for claim 25. Therefore, claims 9 and 27 are ineligible.
Response to Arguments
Applicant's arguments filed June 8, 2022, have been fully considered but they are not persuasive.
	Applicant traverses the rejection on the grounds that the claimed composition exhibits markedly different characteristics from the naturally occurring counterpart in their natural state. Applicant argues that the composition has an improved ability to penetrate hair. Applicant refers to Example 28 of the subject matter eligibility guidance for support.
It is noted that the conclusion of eligibility in claim 4 of Example 28 is attributed to marked differences in structural and physical characteristics as compared to the natural counterparts. In contrast, Applicant is arguing a functional difference, the ability to penetrate hair.  Regardless, because the MPEP now incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), October 2019 Patent Eligibility Guidance Update (October 2019 Update), and the Berkheimer Memo, all references to those materials should now be directed to the MPEP.
Applicant alleges that the ability to penetrate hair is related to the molecular weight of the peptides. This argument appears to suggest that the function is created by truncating the peptides from the naturally-occurring proteins. However, Applicant does not present evidence to support the argument that the molecular weight of the peptide is critical. Applicant points to paragraph [0074] of the specification, which states that AquisPep 1 “has the most affinity to hair keratin”. This section of the specification does not provide evidence pertaining to the effect of molecular weight on the observed property. The ability to bind keratin and penetrate may also be a function of the amino acid sequence, which is also present in the naturally-occurring protein. The claimed compositions are not markedly different from the naturally-occurring components.
For these reasons, the rejection is consistent with the MPEP and is maintained.

Allowable Subject Matter
Claim 26 is allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654